Title: To Thomas Jefferson from Antoine-Félix Wuibert, 5 December 1785
From: Wuibert, Antoine-Félix
To: Jefferson, Thomas


Cape Français, Santo Domingo, 5 Dec. 1785. Though unknown to TJ, he appeals to him, as a loyal citizen of the United States, concerning his rights.
Born at “Mézières-sur-Meuse en Champagne,” he left his large family many years ago and lived some time in Santo Domingo with “un parent fort-Respectable, M. Du Portal, Lieutenant général des armées du Roy.” After this relative’s untimely death, Wuibert was left without resources and went to America, where he took part in the Revolution. While chief engineer with the rank of lieutenant-colonel, to which he was appointed in 1776 at Washington’s request, he was captured. What he suffered at the hands of the enemy “n’est rien au prix de la gloire qu’on acquierre en defendant les droits de L’Humanité.” Such persons as Lafayette, John Adams, Du Portail (his commanding officer), and Wuibert’s father would all attest and add to what he tells TJ. Though the enemy inflicted many hardships on him to induce him to abandon the American cause, “Je le lui pardonne … en faveur des grands et généreux procédés qu’il a eu pour moi par la Suite et Cela Seul doit me Suffire pour avouer que la Nation Anglaise est unique et Respectable.” During his intervals of liberty in the war years, Wuibert served under John Paul Jones on the Bonhomme Richard as “Commandant-en-chef des Volontaires.” He submits the roll of the crew but refers TJ for details of their cruises to the Mercure de France of December 1779. Because of subsequent military service as governor-general of the British prisoners at Texel and later as chief engineer at Fort Pitt, two periods of captivity, an illness during the last year, and the “négligence ou la fausse amitié de quelques français qui m’avaient promis de faire Cette reclamation de mes parts-de-prises,” he never has been able to obtain his share. In 1783 he had sent to M. Du Moussy in Paris a power of attorney, but has heard nothing since, with the result that his affairs are completely neglected. Wuibert is deeply wounded by the cruelty of those who would deprive him of every means to obtain “une petite Retraite Sur Ses Vieux Jours” from his numerous troubles and  afflictions; appeals to TJ, for he has nowhere else to turn. In the spring of 1785 Wuibert returned to Santo Domingo for his health and to escape complete financial wreckage. Thanks to the kindness of his friend Odelucq, who is highly esteemed in Santo Domingo, he expects that he will soon be well again. “Quoi qu’elle ne puisse pas me payer encore les Interets de mon Certificat Continental” (which cannot be redeemed soon according to a recent letter from Gov. Dickinson of Pennsylvania), Wuibert loves America and would prefer to spend his last days there, for he was treated well and even admitted to the Society of the Cincinnati. But if misfortune continues to plague him and to deprive him of friends, he must stay here, because he has been totally abandoned by his mother country, “qui devrait Cependant regarder tous ses enfants avec une Egale bonté.”
He therefore asks TJ to dismiss all his agents now holding powers of attorney, to represent him in the distribution of the shares of the prizes, to speak and act for him, and to take charge of whatever sums shall be paid. Wuibert, asking only to be informed, will nullify all measures he has taken thus far and will support TJ in whatever he does. If the French court does not intend to pay him his share of the prizes, he hopes TJ can procure him some small recompense; there are many French persons less deserving than he who have been well compensated and often decorated. “Je desire bien Sincerement meriter Votre Justice, Craignant, Repugnant meme de me reclamer de Celle d’un pays, où tout ne Vat que par bons ou mauvais Caprices.”
